U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                              No. ACM S32641
                          ________________________

                             UNITED STATES
                                 Appellee
                                       v.
                    Reymundo HERNANDEZ, Jr.
                 Airman (E-2), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                          Decided 21 August 2020
                          ________________________

Military Judge: Bryon T. Gleisner.
Sentence: Sentence adjudged 17 December 2019 by SpCM convened at
Kirtland Air Force Base, New Mexico. Sentence entered by military
judge on 23 January 2020: Bad-conduct discharge, confinement for 6
months, reduction to E-1, and a reprimand.
For Appellant: Lieutenant Colonel R. Davis Younts, USAF; Captain
Alexander A. Navarro, USAF.
For Appellee: Lieutenant Colonel Brian C. Mason, USAF; Major Jessica
L. Delaney, USAF; Mary Ellen Payne, Esquire.
Before POSCH, RICHARDSON, and MEGINLEY, Appellate Military
Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                       ________________________
PER CURIAM:
    A special court-martial composed of a military judge sitting alone found
Appellant guilty, in accordance with his pleas and pursuant to a plea agree-
ment, of one specification of wrongful broadcast of an intimate visual image, in
violation of Article 117a, Uniform Code of Military Justice (UCMJ), 10 U.S.C.
                 United States v. Hernandez, No. ACM S32641


§ 917a; one specification of indecent recording, and one specification of wrong-
ful broadcast of an indecent recording, both in violation of Article 120c, UCMJ,
10 U.S.C. § 920c; and one specification of obstructing justice, in violation of
Article 131b, UCMJ, 10 U.S.C. § 931b. *
   On 17 December 2019, the military judge sentenced Appellant to a bad-
conduct discharge, confinement for six months, reduction to the grade of E-1,
and a reprimand. The military judge signed the entry of judgment (EoJ) on
23 January 2020, one day after the convening authority’s decision on action.
    Both the Government and Defense agreed to a five-page stipulation of fact
as part of Appellant’s plea agreement. The parties agreed to include six attach-
ments that were admitted into evidence as part of the stipulation. Upon review
of the record of trial, we found the attachments to Prosecution Exhibit 1, the
stipulation of fact, were not included with the stipulation in the record of trial.
These six attachments are described in the stipulation as follows: (1) video of
Ms. G and the Appellant; (2) video of Ms. M and the Appellant; (3) select por-
tions of Appellant’s interview with the Air Force Office of Special Investiga-
tions; (4) Hernandez Air Force IMT 1168; (5) text messages between Ms. M and
the Appellant; and (6) Appellant’s proffer of information.
    Additionally, we note an error in the EoJ which erroneously states that the
term of confinement for Charge I and its specification runs consecutively with
“Charge II, [Specifications] 2 and 3.” This is error because the charge sheet
indicates only two specifications (Specifications 1 and 2) of Charge II were re-
ferred; there was no third specification.
    This case was submitted for our review on its merits without assignment
of error. “The standard of review for determining whether post-trial processing
was properly completed is de novo.” United States v. Sheffield, 60 M.J. 591, 593
(A.F. Ct. Crim. App. 2004) (citing United States v. Kho, 54 M.J. 63, 65 (C.A.A.F.
2000)). As part of post-trial processing, a complete record of proceedings, in-
cluding all exhibits and a verbatim transcript, must be prepared for any special
court-martial that results in a punitive discharge or more than six months con-
finement. Article 54(c), UCMJ, 10 U.S.C. § 854; Rule for Courts-Martial
(R.C.M.) 1112(b). If a record of trial is incomplete, a superior competent au-
thority may return a record of trial to the military judge for correction. R.C.M.
1112(d).
    Pursuant to R.C.M. 1111(c)(1)–(3), the judgment may be modified by
       (1) [t]he military judge who entered a judgment . . . to correct
       computational or clerical errors within 14 days after judgment

*All references in this opinion to the Uniform Code of Military Justice and Rules for
Courts-Martial are to the Manual for Courts-Martial, United States (2019 ed.).


                                         2
                 United States v. Hernandez, No. ACM S32641


       was initially entered[;] (2) The Judge Advocate General, the
       Court of Criminal Appeals, and the Court of Appeals for the
       Armed Forces . . . in the performance of their duties and respon-
       sibilities[;] or (3) [i]f a case is remanded to a military judge, the
       military judge . . . consistent with the purposes of the remand.
Moreover, “[a]ny modification to the judgment of a court-martial must be in-
cluded in the record of trial.” R.C.M. 1111(c)(4).
   Further, with respect to the missing attachments to the stipulation of fact,
R.C.M. 1112(d)(2) states,
       If the record is incomplete or defective, a court reporter or any
       party may raise the matter to the military judge for appropriate
       corrective action. A record of trial found to be incomplete or de-
       fective before or after certification may be corrected to make it
       accurate. A superior competent authority may return a record of
       trial to the military judge for correction under this rule. The mil-
       itary judge shall give notice of the proposed correction to all par-
       ties and permit them to examine and respond to the proposed
       correction. All parties shall be given reasonable access to any
       court reporter notes or recordings of the proceedings.
    Accordingly, the record of trial is RETURNED to the Chief Trial Judge,
Air Force Trial Judiciary, for correction under R.C.M. 1112(d)(2) by recon-
structing the portion of the affected exhibit, and to withdraw and substitute a
corrected EoJ. Article 66(g), UCMJ, 10 U.S.C. § 866(g); R.C.M. 1111(c),
1112(d)(2), (3). Thereafter, the record of trial will be returned to this court for
completion of appellate review under Article 66(d), UCMJ, 10 U.S.C. § 866(d).


                 FOR THE COURT



                 CAROL K. JOYCE
                 Clerk of the Court




                                        3